Appeal from an award and decision of the State Industrial Board of disability benefits under the Workmen’s Compensation Law. Claimant was an elevator operator in a building of his employer, which was occupied by a garage and other tenants. On receiving a call he proceeded to the second floor and found a car parked there ready to be taken down to *863the main floor. He attempted to start the car and while doing so lost control of it and it fell through another elevator shaft door. It is contended that when he attempted to start the automobile he abandoned his employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Sehenek and Foster, JJ.